DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-050854, filed on 3/16/17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview Summary
 
Applicant(s) filed a preliminary amendment on 2/16/19 to amend the abstract and claim 1 based on discussion in interview on 2/04/19.
In the interview, examiner suggest to amend abstract in the abstract does not meet guidelines according in MPEP § 608.01(b).


Allowable Subject Matter
Closest prior arts:
Mok et al. (US 20100213960) discloses a probe card analyzer mounts on a probe card in a wafer prober and a use a fixture in the wafer probe and switch electronics in place of an ATE head. Methods of testing can confirm that probe cards are operating within their specifications over large temperature ranges and the mechanical force ranges seen in real manufacturing environments. This reduces the cost and improves the accuracy and speed of analyzing probe cards and improves diagnosing problems with probe cards.

Henson et al. (US 20060214679) discloses a diagnostic interface on a wafer probe card is provided to enable monitoring of test signals provided between the test system controller and one or more DUTs on a wafer during wafer testing. To prevent distortion of test signals on the channel lines, in one embodiment buffers are provided on the probe card as part of the diagnostic interface connecting to the channels. In another embodiment, an interface adapter pod is provided that connects to the diagnostic interface on the probe card to process the test results and provide the results to a user interface such as a personal computer.



Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regrading to claim 1, the prior arts of record, alone or in combination, do not fairly teach or suggest “removing the probe card from the attaching part of the inspection device; attaching a diagnosis substrate to the attachment part of the inspection device for a self-diagnosis operation ; performing a stabilization process for stabilizing a contact between the diagnosis substrate and the multiple connectors of the connection member after the diagnosis substrate is attached; and diagnosing the multiple connectors after the stabilization process during the self- diagnosis operation” including all other limitations as claimed.

Regrading to claim 7, the prior arts of record, alone or in combination, do not fairly teach or suggest “an attachment part, to which a diagnosis substrate or a probe card that brings probes of the probe card into contact with devices formed on the substrate is attached; 
a tester configured to apply electrical signals to the devices formed on the substrate through the probe card attached to the attachment part to inspect electrical characteristics of the devices or to apply electrical signals to the diagnosis substrate attached to the attachment part;  
a transfer device configured to transfer the substrate to the stage or transfer the probe card or the diagnosis substrate to the attachment part;
wherein in the case of performing the diagnosis of the connectors using the diagnosis substrate after the diagnosis substrate is attached, the control unit performs a stabilization process for stabilizing a contact between the diagnosis substrate and the connectors of the connection member and, then, performs the diagnosis of the connectors” including all other limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/           Primary Examiner, Art Unit 2863